DETAILED ACTION
This action is in response to the application filed 4/26/2022.
Claims 1-20 have been submitted for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9, and 15 of U.S. Patent No. 11,354,122, in view of Decker et al. (US 2008/0307301), hereinafter Decker.  Although the claims at issue are not identical, they are not patentably distinct from each other because as seen in the table below, claim 1 of ‘122 teaches the following limitations:

Instant claim 1					Claim 1 of ‘122
A method comprising:
A method comprising:
selecting, by a computing device, a user interface element within a user interface of a primary application based on one or more attributes of the primary application;
receiving, by a computing device, a user selection of a user interface element within a user interface of a primary application;
generating, by the computing device, an annotation for the selected user interface element;

receiving, by the computing device, a user selection of the annotation;

parsing, by the computing device and in response to receiving the user selection, source code associated with the selected user interface element to obtain at least one attribute associated with the selected user interface element;
parsing, by the computing device, source code associated with the selected user interface element to obtain at least one attribute associated with the selected user interface element;
identifying, by the computing device, data from a system of record, the data associated with the selected user interface element based on the source code;
identifying, by the computing device, data from a system of record, the data associated with the selected user interface element based on the source code;
converting, by the computing device, an HTTP response based on the at least one attribute and the data into a JavaScript Object Notation (JSON) output representing the at least one attribute and the data in a JSON format, the JSON output representing a microapp configuration; and
converting, by the computing device, an HTTP response based on the at least one attribute and the data into a JavaScript Object Notation (JSON) output representing the at least one attribute and the data in a JSON format; and
generating, by the computing device, a microapp based on the microapp configuration.  

generating, by the computing device, a microapp configured to execute application programming interface (API) adapter code to transform the HTTP response into the JSON output,

process the JSON output to obtain the data from the system of record independently of and from within the primary application, and present the data via the user interface of the primary application.



	However, ‘122 does not explicitly teach of creating an annotation for user selection.  Decker teaches in paragraph [0119] that a clipping application may be launched to identify potential areas of interest on a web page through analyzing structural elements of the page.  Decker teaches in paragraph [0129] that these areas may be selected.  Upon the modification of ‘122 in view of Decker, one would arrive at the elements of ‘122 being identified and marked for user selection of Decker.  One of ordinary skill in the art would have been motivated to have made such modification because as Decker teaches in paragraphs [0002] and [0003], such identification would benefit a user of ‘122 in aiding a user in identifying possible selection points.
	Instant claim 2 is taught by claim 1 of ‘122
	Instant claims 3-8 is taught by claims 2-5, 7, and 8 of ‘122 respectively.
	Claims 9-14 are substantially similar to claims 1-6 and are rejected using the same reasoning.  Further see claim 9 of ‘122.
	Claims 15-20 are substantially similar to claims 1-6 and are rejected using the same reasoning.  Further see claim 15 of ‘122.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9, 11-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva et al. (US 6,976,210), hereinafter Silva, in view of Thompson et al. (US 2017/0289307), hereinafter Thompson, in view of Decker.

As per claim 1, Silva teaches the following:
a method comprising: 
selecting, by a computing device, a user interface element within a user interface of a primary application based on one or more attributes of the primary application.  As Silva teaches in column 7, lines 16-20, “once the user has on his browser the page that is retrieved through the selected access script, and appropriately encoded in some markup language, the user can select those elements on the page that he wants to extract and incorporate within the particular web clipping being created”.  As the computer acts upon the user selections, this is interpreted as encompassing the computer “selecting” the elements with the attribute of “user has selected”; 
generating, by the computing device, an annotation for the selected user interface element;
receiving, by the computing device, a user selection of the annotation;
parsing, by the computing device, source code associated with the selected user interface element to obtain at least one attribute associated with the selected user interface element.  As Silva teaches in column 7, lines 25-31, the page is parsed to allow user selection of specific elements, where the selected element is highlighted in a document object model generated by the tree (at least one attribute being the parsed object); 
identifying, by the computing device, data associated with the selected user interface element based on the source code.  As Silva further teaches in column 7, lines 25-65, the code of each displayed object is identified, and the code associated with the user selected object is highlighted; 
converting, by the computing device, an HTTP response based on the at least one attribute and the data into a JavaScript Object Notation (JSON) output representing the at least one attribute and the data in a JSON format.  Silva teaches in column 8, lines 3-14, that extraction expressions are created in response to the user element selections; and 
generating, by the computing device, a microapp configured to process the JSON output to obtain the data from within the primary application.  As Silva teaches in column 8, lines 22-30, a “refresh rate” may be specified, where a refresh is that of obtaining data for a web source (primary application), and creating a Web clipping (microapp).
Silva further teaches in column 6, lines 21-29, navigation handles, which designate what information is to be retrieved, may be translated into another language (e.g., Java or C), compiled, and executed.  However, Silva does not explicitly teach of converting an HTTP response into a JSON output.
Thompson teaches in paragraph [0507], a message received using HTTPS protocol may be converted into a JSON formatted message.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the conversions of Silva with the HTTPS to JSON conversion of Thompson.  One of ordinary skill would have been motivated to have made such modification because as Thompson teaches in paragraph [0507], such conversions benefit users in making messages more suitable for communication among devices.
Furthermore, Silva does not explicitly teach of annotating elements for user selection.  Decker teaches in paragraph [0119] that a clipping application may be launched to identify potential areas of interest on a web page through analyzing structural elements of the page.  Decker teaches in paragraph [0129] that these areas may be selected.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the content selection of Silva with the point of interest identification of Decker.  Upon the modification of Silva in view of Decker, one would arrive at the elements of Silva being identified and marked for user selection of Decker.  One of ordinary skill in the art would have been motivated to have made such modification because as Decker teaches in paragraphs [0002] and [0003], such identification would benefit a user of Silva in aiding a user in identifying possible selection points.

Regarding claim 3, modified Silva teaches the method of claim 1 as described above.  Silva further teaches the following:
determining, by the computing device, that the selected user interface element includes a grouping of user interface elements based on at least one of: a length or size of the selected user interface element; a table or list within the selected user interface element; and at least two user interface elements in the grouping of user interface elements having a common ancestor user interface element in the grouping of user interface elements.  As Silva teaches in column 7, lines 16-28, the user may select elements (group) which may include “a table or part of a table on the page”.

Regarding claim 4, modified Silva teaches the method of claim 3 as described above.  Silva further teaches the following:
the at least one attribute is unique to a child user interface element in the grouping of user interface elements or unique to an ancestor user interface element in the grouping of user interface elements.  As Silva teaches in column 8, lines 1 and 2, the user may select specific cells of a table for inclusion, where each cell is interpreted as a unique attribute and “child” to the table user face element.

Regarding claim 5, modified Silva teaches the method of claim 1 as described above.  Silva further teaches the following:
causing, by the computing device, the microapp to perform an operation including executing at least one hyperlink or action associated with the selected user interface element from within the primary application.  As Silva teaches in column 10, lines 20-30, an example web clipping comprises inputting a login name and a password and then clicking on a specific link.

 Regarding claim 6, modified Silva teaches the method of claim 5 as described above.  Silva further teaches the following:
causing, by the computing device, the microapp to display a result of the operation via the user interface of the primary application.  As Silva teaches in column 10, lines 20-31, the web clipping contains a pointer to a script that has the required actions to go to the specified web site, fill in the user’s login and password, and click on the necessary link.  Further see Figs. 3-5 for example web clipping view and source web pages.

 Regarding claim 7, modified Silva teaches the method of claim 5 as described above.  Silva further teaches the following:
retrieving, by the computing device, the HTTP response from the primary application in response to execution of the at least one hyperlink or action by the microapp.  As Silva teaches in column 10, lines 20-44, upon clipping 302 being activated, the clipping has the required actions to go to the specific web site and fill in required information automatically, thereby retrieving a “response from the primary application” of the web site. Further see Fig. 8.  

 Regarding claim 8, modified Silva teaches the method of claim 1 as described above.  Silva further teaches the following:
comparing the data in the JSON output to a local cache of data in the JSON format, and causing the microapp to display a notification via the user interface of the primary application based on the comparison.  As Silva teaches in column 2, lines 5-29, a notification method may be utilized in the web clippings where by the user is notified when a retrieved value is different than a locally stored value.  As described above, with regard to claim 1, these responses may be in a JSON format.

	As per claim 9, Silva teaches the following:
a computer program product including one or more non-volatile memories having instructions encoded thereon that when executed by at least one processor cause a process to be carried out.  See Silva, column 14, lines 34-41, “computer readable medium”. 
The remaining limitations of claim 8 are substantially similar to those of claim 1 and are rejected using identical reasoning.

Regarding claims 11-14, Silva teaches the product of claim 9 as described above.  The limitations of claims 11-14 are substantially similar to those of claims 3-6 respectively, and are rejected using identical reasoning.

As per claim 15, Silva teaches the following:
a system comprising: 
a storage, See Silva, column 14, lines 34-41, “computer readable medium”; and 
at least one processor operatively coupled to the storage, the at least one processor configured to execute instructions stored in the storage that when executed cause the at least one processor to carry out a process.  See Silva, column 14, lines 34-41, “executed by a computer or processor”.
The remaining limitations of claim 14 are substantially similar to those of claim 1 and are rejected using identical reasoning. 

Regarding claims 17-19, Silva teaches the system of claim 15 as described above.  The limitations of claims 17-19 are substantially similar to those of claims 3-6 respectively, and are rejected using identical reasoning.

Allowable Subject Matter
While Claims 2, 10, and 16 are rejected under double patenting, should these rejections be overcome, the claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




				/WILLIAM L BASHORE/                                           Supervisory Patent Examiner, Art Unit 2175